Case 4:19-cv-03817 Document 1-2 Filed on 10/03/19 in TXSD Page 1 of 7



                 




                                                               EXHIBIT
                                                                    2
Case 4:19-cv-03817 Document 1-2 Filed on 10/03/19 in TXSD Page 2 of 7
Case 4:19-cv-03817 Document 1-2 Filed on 10/03/19 in TXSD Page 3 of 7
Case 4:19-cv-03817 Document 1-2 Filed on 10/03/19 in TXSD Page 4 of 7
Case 4:19-cv-03817 Document 1-2 Filed on 10/03/19 in TXSD Page 5 of 7
Case 4:19-cv-03817 Document 1-2 Filed on 10/03/19 in TXSD Page 6 of 7
Case 4:19-cv-03817 Document 1-2 Filed on 10/03/19 in TXSD Page 7 of 7
